DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the one or more attributes associated with each of the one or more training images” (claim 1, lines 27-29; claim 11, lines 36-38; claim 17, lines 40-42) lacks proper antecedent basis, inasmuch as the previous recitation of “one or more attributes of the reduced deep learning based model” (claim 1, lines 24-25; claim 11, lines 33-34; claim 17, lines 37-39) 
Note that recitations of “attributes” in the dependent claims should be kept consistent with any amendment to the recitations of “attributes” in the parent claims.
Allowable Subject Matter
Claims 1-20, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 1, 11, & 17 (and dependent claims 2-10, 12-16, & 18-20), the art of record does not teach or suggest the recited arrangement of training a deep learning model using input defect images as training images such that known defect classifications associated with training images are produced as output, determining a reduced deep learning model having reduces layers, filters, and/or nodes, retraining the reduced deep learning model such that known defect classifications associated with training images are produced as output, determining reduced deep learning model attributes, and training a statistical classifier using these attributes as input such that known defect classifications associated with training images are produced as output.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ravindran, Wang, Ren, Mech, He, de Bonfim Gripp, and Faghih-Roohi disclose examples of trained neural network arrays.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663